Title: James Madison to Ferdinand R. Hassler, 24 June 1830
From: Madison, James
To: Hassler, Ferdinand Rudolph


                        
                            
                                Dr. Sir.
                            
                            
                                
                                    
                                
                                June 24 –30
                            
                        
                         
                        I have recd. with yr. letter of the 14. 2 Copies of yr. Logarithmic & Trigonometric Tables,
                            and have forwarded to the University the one presented to its Library. For the other I return my personal thanks with an
                            offer of my best wishes that yr. labours in the cause of Science may be duly rewarded With cordl. salutations
                        
                        
                            
                                J. M
                            
                        
                    